Citation Nr: 0117998	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  95-40 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Medical 
Center in Houston, Texas


THE ISSUE

Entitlement to VA outpatient dental treatment and related 
dental appliances under the provisions of 38 C.F.R. § 17.123b 
(1995), redesignated as 38 C.F.R. § 17.163 (2000).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from December 1950 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations beginning in June 1995 
by the Department of Veterans Affairs (VA) Medical Center 
(MC) and Regional Office (RO) in Houston, Texas.  

The case returns to the Board following remands to the RO in 
December 1997 and November 2000.  


REMAND

The veteran seeks entitlement to VA outpatient dental care 
and related dental appliances pursuant to 38 C.F.R. § 17.163 
(2000) (previously designated as 38 C.F.R. § 17.123b (1995)), 
which reads as follows: "The Chief, Dental Service may 
authorize outpatient dental care which is reasonably 
necessary to complete treatment of a nonservice-connected 
dental condition which was begun while the veteran was 
receiving Department of Veterans Affairs authorized hospital 
care."

In the November 2000 remand, the Board instructed the RO to 
afford the veteran another VA dental examination and secure 
an opinion as to whether the requested treatment was 
reasonably necessary to complete dental treatment begun 
during the veteran's VA hospitalization from August 1977 to 
November 1977.  Thereafter, the Board instructed the MC to 
review the record and make a determination as to the 
veteran's eligibility for VA outpatient dental care and 
related dental appliances, with such authorization or denial 
of authorization to be signed by the Chief of Dental Service.  

Review of the claims folder reveals that the RO secured the 
requested medical opinion.  However, the only additional 
document reflecting the continued denial of the veteran's 
claim is the March 2001 supplemental statement of the case 
issued by the RO and signed by a rating specialist and the 
decision review officer.  There is no indication that the MC 
reviewed the claims folder or that the Chief of Dental 
Service authorized or denied authorization for the benefits 
sought by the veteran.   

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id. 

Accordingly, the case is REMANDED for the following action:

The MC should review the record and 
render a determination as to the 
veteran's eligibility for the dental care 
he is seeking.  The Chief of Dental 
Service should sign the ultimate 
authorization or denial of authorization 
for the outpatient dental care and 
related dental appliances sought by the 
veteran.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


